DETAILED ACTION
 	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on December 21, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
English language translation of the non-patent literature publication (Cite No. 7) has not been provided. 
Claim Interpretation
The limitation “biological organ model” is interpreted to be a chamber comprising microorganisms.  	The limitation "network” is interpreted to comprise channels (see Specification at page 6, ll. 22-23; FIG. 4). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder network in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 2-4, 11 and 13, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the microrobot loading a three-dimensional culture cell or drug" in line 3, however, it is unclear as to the structure of the microrobot performing the loading. Further clarification is requested and appropriate correction is required. 
Claim 2 recites the limitation "the microrobot is a bio-scaffold type microrobot comprising scaffolds having a gap" in lines 1-2. However, it is not clear how a plurality of scaffolds includes a single gap. It is unclear as to the structure of the scaffolds required by the claim. Further clarification is requested and appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler et al (US 2012/0135452) (hereinafter “Shuler”) in view of Wang et al (US 2014/0045179) (hereinafter “Wang”)
Regarding claim 1, Shuler discloses a biometric system comprising:  	a network connecting microorgans constituting a biological organ model to each other (FIGS. 1a-d: microscale cell culture analog (µCCA) comprising organ compartments (e.g., tumor, liver compartments) connected to each other via channels on the LOC; the LOC can be used for drug discovery; ¶¶ [0091], [0104] and [0166]-[0169]).  	Shuler does not disclose wherein the system includes a microrobot configured to move within the network to perform target- directed delivery of a drug or cell, and a magnetic field controller configured to control operation of the microrobot. Shuler however discloses wherein the biometric system includes the addition of test drug to the system to measure the effect of the drugs on various target organs simultaneously and measuring the viability of the cells within the system (¶¶ [0186]-[0187]). 	 	Wang discloses a system comprising a lab-on-chip (FIG. 19: Lab-on-chip 1900) comprising a plurality of compartments capable of receiving cells and connected to one another by channels (FIG. 19: reservoirs (a,b,c,d) connected to one another by channels), a microrobot (micro-motors functionally equivalent to the instant micro robots; ¶¶ [0129]-[0130]) configured to move within the network (channels) to perform  directed delivery of a drug or cell (micro-motors are capable of transporting molecules (drugs) and cells; ¶¶ [0046], [0048] and [0129]-[0130]; FIG. 19), a magnetic field controller configured to control operation of the microrobot (the micro-motors can be magnetically propelled through the lab-on-chip and therefore intrinsically includes a magnetic field controller; ¶ [0130]).  	In view of Wang, it would have been obvious to one of ordinary skill in the art at .
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang as applied to claim 1 above, and further in view of Choi et al (US 2014/0302110) (hereinafter “Choi”).
Regarding claim 2, modified Shuler discloses the microrobot-based biometric system of claim 1. 	Modified Shuler does not explicitly disclose wherein the microrobot is a bio-scaffold type microrobot comprising scaffolds having a gap, the microrobot loading a three-dimensional culture cell or drug into an internal space thereof and transporting the loaded cell or drug. However, modified Shuler does disclose wherein the microrobot transports a drug to desired targets (see Wang at ¶¶ [0046], [0048] and [0129]-[0130]). 	Choi discloses a bio-scaffold microrobot loaded with a drug and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]). structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the microrobot but rather only define how the microrobot may be used. The prior art discloses all of the structural features of the claimed microrobot and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 4, modified Shuler does not explicitly disclose wherein the microrobot is a helical-scaffold type microrobot. However, modified Shuler does disclose wherein the microrobot transports a drug to desired targets (see Wang at ¶¶ [0046], [0048] and [0129]-[0130]). 	Choi discloses a bio-scaffold microrobot (scaffold including spiral structure; ¶ [0042]) loaded with a drug and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at 
Regarding claim 5, modified Shuler discloses wherein the microrobot is introduced into the network and is moved by a magnetic field controller so as to be loaded at a preset position (modified Shuler does disclose wherein the microrobot transports a biomolecule to desired targets; see Wang at ¶¶ [0046], [0048] and [0129]-[0130]). 	Modified Shuler does not explicitly disclose wherein the microrobot contains a cell related to a target organ in a gap formed by scaffolds to form the microorgans.  	Choi discloses a bio-scaffold microrobot loaded with a drug and/or cells in pores of the scaffold, and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Shuler with the bio-scaffold of Choi having cells therein, because doing so would have resulted in the substitution of art recognized element for the same intended purpose of transporting particles including cells to desired targets.  	Regarding limitation “the microrobot is introduced into the network and is moved by a magnetic field controller so as to be loaded at a preset position” which is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang as applied to claim 1 above.
Regarding claim 3, modified Shuler discloses the microrobot-based biometric system of claim 1, but does not explicitly disclose wherein the microrobot is a capsule type microrobot comprising a cap configured to load the drug or cell and a plunger connected to the cap and rotated by a magnetic field, and when reaching a target, the microrobot is caused to release the drug or cell from the cap by a rotating magnetic field. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Shuler with the claimed capsule type microrobot because doing so would have resulted in the simple substitution of art recognized element for the same intended purpose of transporting drugs to desired targets.  	Furthermore, it is noted that the recitation of functional language "to load the drug or cell" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the cap but rather only define how the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang as applied to claim 1 above, and further in view of Hansen et al (US 8,382,896) (hereinafter “Hansen”).
Regarding claim 6, modified Shuler discloses the microrobot-based biometric system of claim 1. 	Modified Shuler does disclose wherein magnetic field controller is employed with the microrobot for selectively moving the microrobot within the system. Thus, the magnetic controller of modified Shuler is viewed to comprise local magnetic controller that is capable of individually apply a magnetic field to areas in which the microorgans are arranged. Modified Shuler however does not explicitly disclose wherein the local magnetic field controller comprises a global magnetic field controller configured to apply an external magnetic field to an entire area of the biometric system. 	Hansen discloses magnetic field controller comprising local magnetic control for selectively controlling an element within a microfluidic device and a global magnetic controller for controlling a plurality of elements simultaneously (see col. 20, ll. 37-45). 	In view of Hansen, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a global magnetics controller with the microrobot of modified Shuler as disclosed by Hansen. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of .  	
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang and Hansen as applied to claim 6 above, and further in view of Martel (US 2006/0073540).
Regarding claim 7, modified Shuler discloses the microrobot-based biometric system of claim 6. 	Modified Shuler does not explicitly disclose wherein the local magnetic field controller comprises a plurality of micro-coils arranged in an area outside a chamber in which the microorgans are arranged to apply a magnetic field toward an interior of the chamber.  	Martel discloses a system for controlling microrobots (¶ [0015]) including a microchannels (FIG. 9: channels 46) and a plurality of localized electromagnetic coils (FIG. 9: magnets 48; ¶ [0093]). 	 	In view of Martel, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the local magnetic controller of modified Shuler with that of Martel because doing so would have resulted in the substitution of art recognized element for the same intended purpose of applying magnetic field to targets.	Furthermore, Applicant is reminded that the recitation of functional language "to apply a magnetic field toward an interior of the chamber; the local magnetic field controller controls the microrobot such that the microrobot bypasses corresponding structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the local magnetic controller but rather only define how the local magnetic controller may be used. The prior art discloses all of the structural features of the claimed local magnetic controller and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 8, modified Shuler discloses the claimed global magnetic field controller. The global magnetic field controller of modified Shuler is structurally the same as the instant global magnetic controller and thus fully capable of simultaneously controlling positions of a plurality of the microrobots to collectively arrange the microrobots at preset positions of the microorgans. 	Furthermore, Applicant is reminded that the recitation of functional language "simultaneously controlling positions of a plurality of the microrobots to collectively arrange the microrobots at preset positions of the microorgans" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the global magnetic field controller but rather only define how the global magnetic controller may be used. The prior art discloses all of the structural features of the claimed global magnetic controller and thus since the structure is the same, the claimed functions are apparent.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang as applied to claim 1 above, and further in view of Sitti et al (US2014/0225694) (hereinafter “Sitti”).
Regarding claim 9, modified Shuler discloses the microrobot-based biometric system of claim 1. 	Modified Shuler does not explicitly disclose microrobot pump configured to control a flow of a fluid in the network by changing a rotation speed or direction thereof by a magnetic field. However, Shuler does disclose wherein a means for inducing fluid flow is employed within the system (see ¶ [0056]). 	Sitti discloses a system comprising a micro-channel (14), a microrobot pump (10) in a recess (12) of a wall and a plurality of magnets for actuating the microrobot pump for inducing fluid flow within the micro-channel (see FIGS. 4A-4D; ¶ [0058]). 	In view of Sitti, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the fluid flow inducing means of modified Shuler with that of Sitti, because doing so would have resulted in the 
Regarding claim 10, modified Shuler discloses wherein the microrobot pump is fixed to a wall surface of a microchannel constituting the network (see, Sitti at FIGS. 4A-4D; ¶ [0058]).
Regarding claim 11, modified Shuler discloses wherein the microrobot pump is formed as a screw-type, windmill-type, or propeller-type microrobot pump (see, Sitti at FIGS. 4A-4D; ¶ [0058]). The microrobot pump of modified Shuler is structurally the same as the instant microrobot pump and thus fully capable of being driven according to a length, height, angle, and degree of magnetization of a screw thread or blade thereof to vary a flow speed or direction of the fluid.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang as applied to claim 1 above, and further in view of Harrison et al (WO 03/027223 A2) (hereinafter “Harrison”).
Regarding claim 12, modified Shuler discloses the microrobot-based biometric system of claim 1. 	Modified Shuler does not explicitly disclose a feedback controller configured to monitor characteristics or a bio-change of the microorgans. 	 	Harrison discloses a system comprising a network connecting microorgans constituting a biological organ model to each other (see FIG. 2). Harrison further discloses a feedback system for dynamically controlling the microorgans including measuring the physiological events within each of the microorgans and controlling flow .
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler et al (US 2012/0135452) (hereinafter “Shuler”) in view of Wang et al (US 2014/0045179) (hereinafter “Wang”), Hansen et al (US 8,382,896) (hereinafter “Hansen”), Martel (US 2006/0073540), Sitti et al (US2014/0225694) (hereinafter “Sitti”) and Harrison et al (WO 03/027223 A2) (hereinafter “Harrison”).
Regarding claim 13, Shuler discloses a biometric system comprising:  	a network connecting microorgans (FIGS. 1a-d: microscale cell culture analog (µCCA) comprising organ compartments (e.g., tumor, liver compartments) connected to each other via channels on the LOC; the LOC can be used for drug discovery; ¶¶ [0091], [0104] and [0166]-[0169]).  	Shuler does not disclose wherein the system includes a microrobot transported in the network by magnetic field control to deliver a drug or cell toward a target. Shuler however discloses wherein the biometric system includes the addition of test drug to the structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the local magnetic controller but rather only define how the local magnetic controller may be used. The prior art discloses all of the structural features of the claimed local magnetic controller and thus since the structure is the same, the claimed functions are apparent. 	Modified Shuler does not explicitly disclose microrobot pump formed of screw-type, windmill-type, or propeller-type microrobot pump rotated by varying a rotation speed and direction thereof by a magnetic field applied thereto. However, Shuler does disclose wherein a means for inducing fluid flow is employed within the system (see ¶ 
Regarding claim 15, modified Shuler further discloses wherein the feedback controller transmits the feedback control signal for control of a fluid flow in the network by matching data about intrinsic characteristics of the microorgans and a bio-change monitoring result according to administration of the drug (Harrison discloses wherein the feedback system controlling the microorgans including measuring the physiological events within each of the microorgans and controlling flow rate based on the sensing result (see claims 159-162). 	Modified Shuler does not disclose wherein the local magnetic field controller receiving the signal applies a magnetic field having a changed direction and intensity to the microrobot pump. However, since the microrobot pump of modified Shuler is actuated by the magnetic field controller, it would have been obvious to one of ordinary skill in the art to have coupled the feedback controller with the magnetic field control of modified Shuler for the purpose of regulating fluid flow within the system based on the sensed data.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Wang, Hansen, Sitti and Harrison as applied to claim 1 above, and further in view of Choi et al (US 2014/0302110) (hereinafter “Choi”).
Regarding claim 14, modified Shuler discloses the microrobot-based biometric system of claim 14. 	Modified Shuler does not explicitly disclose wherein the microrobot contains an organ cell inside scaffolds forming a gap and is transported to and loaded at a preset position to form the microorgans. However, modified Shuler does disclose wherein the microrobot transports a drug to desired targets (see Wang at ¶¶ [0046], [0048] and [0129]-[0130]). 	Choi discloses a bio-scaffold microrobot loaded with a drug and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Shuler with the bio-scaffold of Choi because doing so would have resulted in the substitution of art recognized element for the same intended purpose of transporting drugs to desired targets. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799